                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                             Case No. 19-cv-60521-BLOOM/Valle

DEBRA ANN BERG,

       Plaintiff,

v.

ANDREW M. SAUL, Commissioner
of the Social Security Administration,

      Defendant.
________________________________/

 ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       THIS CAUSE is before the Court upon Plaintiff Debra Ann Berg’s (“Plaintiff”) Motion

for Summary Judgment, ECF No. [15] (“Plaintiff’s Motion”), and Defendant, as Commissioner of

the Social Security Administration, Andrew M. Saul’s (“Defendant”) Motion for Summary

Judgment, ECF No. [16] (“Defendant’s Motion”). In this action, Plaintiff seeks judicial review of

a final decision of the Commissioner of Social Security Administration, which denied Plaintiff’s

application for disability insurance benefits under the Social Security Act, 42 U.S.C. §§ 401, et

seq. ECF No. [1].

       This matter was referred to the Honorable Alicia O. Valle, United States Magistrate Judge,

consistent with Administrative Order 2014-64, for a ruling on all pre-trial, non-dispositive matters

and a report and recommendation on any dispositive matters, pursuant to 28 U.S.C. § 636 and

Local Magistrate Judge Rule 1. ECF No. [5]. On February 27, 2020, Judge Valle issued her Report

and Recommendation (“R&R”) recommending that Plaintiff’s Motion be denied, Defendant’s

Motion be granted, and the decision of the Administrative Law Judge (“ALJ”) be affirmed. ECF

No. [18]. The R&R further advised the parties that objections to the R&R were due within fourteen
                                                          Case No. 19-cv-60521-BLOOM/Valle


days of being served with a copy of the R&R (i.e., by March 12, 2020). Id.; see 28 U.S.C.

§ 636(b)(1)(C) (“Within fourteen days after being served with a copy [of a report and

recommendations], any party may serve and file written objections . . . as provided by rules of

court.”). To date, neither Plaintiff nor Defendant has filed objections to the R&R, nor have they

sought additional time in which to do so.

       Nonetheless, the Court has conducted a de novo review of the R&R, the record in this case,

and is otherwise fully advised. See Williams v. McNeil, 557 F.3d 1287, 1291 (11th Cir. 2009)

(citing 28 U.S.C. § 636(b)(1)). Upon careful review, the Court finds Magistrate Judge Valle’s R&R

to be well-reasoned and correct. The Court agrees with the analysis in the R&R, and concludes

that, for the reasons set forth therein, Plaintiff’s Motion should be denied, Defendant’s Motion

should be granted, and the decision of the ALJ should be affirmed.

       Accordingly, it is ORDERED AND ADJUDGED as follows:

           1. Magistrate Judge Valle’s Report and Recommendation, ECF No. [18], is

               ADOPTED.

           2. Plaintiff’s Motion for Summary Judgment, ECF No. [15], is DENIED.

           3. Defendant’s Motion for Summary Judgment, ECF No. [16], is GRANTED, and

               the decision of the Administrative Law Judge is AFFIRMED

           4. The Clerk of Court is directed to CLOSE the above-styled case.




                                               2
                                                  Case No. 19-cv-60521-BLOOM/Valle


       DONE AND ORDERED in Chambers at Miami, Florida, on March 13, 2020.




                                              ________________________________
                                              BETH BLOOM
                                              UNITED STATES DISTRICT JUDGE

Copies to:

The Honorable Alicia O. Valle

Counsel of Record




                                         3
